UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2011 Date of reporting period:	January 1, 2011 — December 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Global financial uncertainty and the European debt crisis continue to contribute to risk aversion and volatility within markets around the world. While we have experienced some positive trends in recent months, stock markets ended 2011 essentially where they began. Until a lasting and meaningful solution is found for the European debt problem and the U.S. economy establishes a solid footing, it is our belief that this volatility and uncertainty will persist, at least over the near term. In this kind of market, Putnam’s portfolio managers and analysts are dedicated to uncovering opportunities, while seeking to guard against downside risk. During periods of market uncertainty, it is especially important to rely on the counsel and expertise of your financial advisor, who can help you maintain a long-term focus and a balanced investment approach suitable to your goals. In other developments, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 12/31/11) Investment objective High current income with preservation of capital as its secondaryobjective Net asset value December 31, 2011 Class IA: $11.91 Class IB: $11.87 Total return at net asset value Barclays Capital Government Bond (as of 12/31/11) Class IA shares* Class IB shares* Index 1 year 7.09% 6.79% 9.02% 5 years 49.51 47.69 37.40 Annualized 8.38 8.11 6.56 10 years 79.65 75.22 72.34 Annualized 6.03 5.77 5.59 Life 115.15 109.24 108.99 Annualized 6.64 6.39 6.38 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 2000. Barclays Capital Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality P-1 38.7% Aaa 90.5% Baa 0.2% B 1.3% Not rated –30.7% Portfolio holdings and allocations may vary over time. Cash and net other assets represents the market value weights of cash, derivatives, short-term securities and other unclassified assets in the portfolio. Allocations are represented as a percentage of net assets as of 12/31/11. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Credit qualities are shown as a percentage of net assets as of 12/31/11. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent rating agency. A negative percentage reflects the effect of fund strategies that are designed to enhance performance if certain securities decline in value. Putnam VT American Government Income Fund 1 Report from your fund’s manager What was the market environment like for government securities during the 12-month period ended December 31, 2011? Against a backdrop of falling interest rates, government securities generated solid performance, with longer-term U.S. Treasuries posting particularly robust returns. Strong Treasury performance was driven by the heightened risk aversion resulting from deteriorating economic data, sovereign debt woes in Europe, congressional wrangling over the federal debt ceiling, and Standard & Poor’s downgrading of the long-term sovereign credit rating of the United States. The Federal Reserve’s [the Fed] announcement that it would implement “Operation Twist,” in which it will sell short-term bonds and buy longer-term bonds, placed further downward pressure on longer-term yields. Meanwhile, short-term rates remained anchored at historically low levels, as the Fed announced it would keep its target for short-term rates near zero into 2013. As a result, the yield curve — a graphical representation of the difference in yields between shorter- and longer-term bonds — flattened dramatically. Mortgage pass-through securities and government-agency interest-only collateralized mortgage obligations [IO CMOs] generally performed well during the first half of the year. However, IO CMOs struggled later in the year amid rallying interest rates, slack demand, and increased fears about rising prepayment speeds prior to the announcement of changes to the Home Affordable Refinance Program [HARP]. For the period as a whole, Putnam VT American Government Income Fund’s class IA shares at net asset value posted a mid-single-digit gain. The fund underperformed its benchmark. What held itback? Given the relatively low level of Treasury yields and expectations for steadily improving economic growth, we took a cautious approach toward interest-rate risk by keeping the fund’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. However, this positioning, which can be beneficial when rates are rising, hurt performance as rates fell across the yield curve. Which holdings helped versus the index? Our out-of-benchmark holdings of IO CMOs outperformed the index during the first half of the year and were the main contributor to the fund’s relative results. The fund had a relatively large allocation to IO CMOs coming into the period, which generated consistently strong returns. However, we reduced our holdings during the first quarter of 2011, as valuations became less attractive. The fund’s IO CMO positions continued to add value through the spring before coming under pressure later in the period. Investors sold IO CMOs for a variety of reasons, including rapidly falling interest rates — which increased the potential for greater refinancing activity — heightened risk aversion and renewed discussion about further government intervention prior to the HARP announcement. CMOs are securities backed by pools of residential mortgages, and IO securities are derived from the interest payments on those mortgages. Essentially, the longer it takes for homeowners to repay the principal on their mortgages, the more money a bondholder will make from interest payments on that loan. How did you use derivatives during the period? We used futures and interest-rate swaps — which allow two parties to exchange one stream of future interest payments for another, based on a specified principal amount — to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our mortgage pass-through and IO CMO holdings. What is your outlook for the months ahead? The latest data portray a U.S. economy that is showing positive momentum. However, there remains the risk that the European sovereign debt crisis may escalate, despite broad agreement among policymakers to pursue structural reforms. In addition, there remains uncertainty over the fiscal stance in the United States, since Congress and the Administration reached agreement only on a two-month extension of the payroll tax cut, and the politics of fiscal policy will remain difficult in an election year. Tensions in the Middle East remain high, generally keeping oil prices high for U.S.consumers. Given this outlook, how have you positioned the fund? Going forward, we believe opportunities remain in IO CMOs, as yield spreads in this part of the market reached attractive levels following a sell-off in the latter half of 2011. Additionally, yield spreads on mortgage pass-through securities should remain compelling, although we saw spreads modestly tighten going into year-end. In our view, these factors are creating compelling opportunities for active trading in this sector, and we favor interest-only securities with lower coupons and more recently issued collateral that is not eligible for HARP, potentially offering better protection if prepayment speeds increase. Lastly, we maintained a defensive posture toward interest-rate risk. With Treasury yields near historic lows, we believe the risk of higher interest rates significantly outweighs the potential rewards from a long-duration stance. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that 2 Putnam VT American Go vernment Income Fund invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The prices of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund is managed by Daniel Choquette. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT American Government Income Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2011, to December 31, 2011. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/11 for the 6 months ended 12/31/11 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.18 $4.45 $3.16 $4.43 Ending value (after expenses) $1,032.10 $1,031.30 $1,022.08 $1,020.82 Annualized expense ratio† 0.62% 0.87% 0.62% 0.87% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/11. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 4 Putnam VT American Go vernment Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT American Government Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT American Government Income Fund (the “fund”) at December 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2011 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 15, 2012 Putnam VT American Go vernment Income Fund 5 The fund’s portfolio 12/31/11 MORTGAGE-BACKED SECURITIES (17.6%)* Principal amount Value Countrywide Home Loans 144A Ser. 05-R3, Class AS, IO, 5.581s, 2035 $114,628 $18,851 FRB Ser. 05-R3, Class AF, 0.694s, 2035 112,642 90,676 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.673s, 2037 51,409 80,179 IFB Ser. 2979, Class AS, 23.253s, 2034 73,568 98,510 IFB Ser. 3072, Class SM, 22.776s, 2035 142,178 214,481 IFB Ser. 3072, Class SB, 22.63s, 2035 115,885 174,071 IFB Ser. 3065, Class DC, 19.025s, 2035 592,065 889,483 IFB Ser. 3031, Class BS, 16.029s, 2035 166,997 241,692 IFB Ser. 3835, Class SN, 15.429s, 2041 1,952,763 2,696,004 IFB Ser. 3287, Class SE, IO, 6.422s, 2037 273,901 35,180 IFB Ser. 3852, Class KS, IO, 6.272s, 2041 533,511 82,908 IFB Ser. 3485, Class SI, IO, 6.272s, 2036 219,377 31,222 IFB Ser. 3852, Class SG, 4.752s, 2041 834,229 820,073 Ser. 3747, Class HI, IO, 4 1/2s, 2037 123,985 14,801 Ser. 3768, Class MI, IO, 4s, 2035 2,456,594 246,781 Ser. 3738, Class MI, IO, 4s, 2034 3,515,771 313,631 Ser. 3707, Class HI, IO, 4s, 2023 210,349 8,488 Ser. 3327, Class IF, IO, zero %, 2037 3,963 — Ser. 3439, Class AO, PO, zero %, 2037 5,180 5,177 Ser. 3300, PO, zero %, 2037 30,278 27,602 Ser. 2684, PO, zero %, 2033 106,031 101,935 FRB Ser. 3326, Class YF, zero %, 2037 1,874 1,723 FRB Ser. 3326, Class WF, zero %, 2035 15,011 13,794 Federal National Mortgage Association FRB Ser. 03-W8, Class 3F2, 0.644s, 2042 12,035 11,781 IFB Ser. 07-75, Class JS, 50.011s, 2037 72,362 147,724 IFB Ser. 06-62, Class PS, 38.138s, 2036 216,139 371,288 IFB Ser. 06-8, Class HP, 23.49s, 2036 129,921 206,932 IFB Ser. 05-45, Class DA, 23.343s, 2035 199,366 316,515 IFB Ser. 07-53, Class SP, 23.123s, 2037 168,871 257,245 IFB Ser. 08-24, Class SP, 22.207s, 2038 883,183 1,409,606 IFB Ser. 05-122, Class SE, 22.072s, 2035 182,505 266,940 IFB Ser. 05-75, Class GS, 19.369s, 2035 182,459 257,325 IFB Ser. 05-106, Class JC, 19.214s, 2035 133,292 205,798 IFB Ser. 05-83, Class QP, 16.631s, 2034 64,072 86,112 IFB Ser. 11-4, Class CS, 12.313s, 2040 604,143 681,041 IFB Ser. 11-27, Class AS, IO, 6.186s, 2041 1,388,715 183,296 FRB Ser. 07-95, Class A3, 0.544s, 2036 2,308,000 2,123,360 Ser. 08-53, Class DO, PO, zero %, 2038 218,144 185,274 Ser. 07-44, Class CO, PO, zero %, 2037 86,292 76,934 Ser. 04-61, Class CO, PO, zero %, 2031 37,409 37,083 Ser. 1988-12, Class B, zero %, 2018 2,149 1,987 FRB Ser. 05-45, Class FG, zero %, 2035 5,292 5,134 Government National Mortgage Association IFB Ser. 11-56, Class SA, 23.339s, 2041 1,141,740 1,708,112 IFB Ser. 10-158, Class SD, 14.146s, 2040 209,000 288,815 IFB Ser. 11-70, Class WS, 9.13s, 2040 360,000 405,752 IFB Ser. 11-81, Class SB, IO, 6.422s, 2036 2,785,836 549,868 IFB Ser. 10-113, Class SJ, IO, 6.415s, 2035 1,344,856 237,171 IFB Ser. 11-61, Class CS, IO, 6.395s, 2035 666,130 100,811 IFB Ser. 10-85, Class SD, IO, 6.365s, 2038 1,199,067 197,091 IFB Ser. 11-11, Class PS, IO, 6.315s, 2040 981,293 160,108 IFB Ser. 10-42, Class CS, IO, 6.215s, 2040 878,704 146,137 IFB Ser. 10-24, Class BS, IO, 6.145s, 2038 1,636,340 245,893 IFB Ser. 09-103, Class SW, IO, 6.115s, 2037 2,348,398 280,328 IFB Ser. 10-20, Class SC, IO, 5.865s, 2040 1,919,933 318,402 IFB Ser. 10-115, Class TS, IO, 5.815s, 2038 1,676,123 275,286 MORTGAGE-BACKED SECURITIES (17.6%)* cont. Principal amount Value Government National Mortgage Association IFB Ser. 10-158, Class SA, IO, 5.765s, 2040 $1,541,835 $253,771 IFB Ser. 11-70, Class SN, IO, 5.617s, 2041 259,000 71,670 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 1,562,558 258,799 Ser. 10-103, Class IM, IO, 4 1/2s, 2039 1,517,687 191,433 Ser. 11-81, Class PI, IO, 4 1/2s, 2037 1,085,352 131,707 Ser. 10-107, Class PI, IO, 4 1/2s, 2036 2,943,248 305,303 Ser. 10-116, Class QI, IO, 4s, 2034 1,938,957 191,911 Ser. 11-70, PO, zero %, 2041 3,441,555 2,778,608 Ser. 06-36, Class OD, PO, zero %, 2036 10,960 10,095 FRB Ser. 07-35, Class UF, zero %, 2037 2,079 2,044 GSMPS Mortgage Loan Trust 144A IFB Ser. 04-4, Class 1AS, IO, 5.255s, 2034 275,039 44,930 Ser. 06-RP2, Class 1AS1, IO, 5.189s, 2036 1,895,780 280,370 FRB Ser. 06-RP2, Class 1AF1, 0.694s, 2036 1,895,780 1,450,272 FRB Ser. 04-4, Class 1AF, 0.694s, 2034 275,039 210,405 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 3,752,577 152,448 Total mortgage-backed securities (cost $22,350,371) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* strike price amount Value Option on an interest rate swap with Bank of America, N.A. for the right to pay a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 $4,000 $23 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.24% versus the three month USD-LIBOR-BBA maturing February 2022. Feb-12/2.24 4,000 87 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jul-12/1.683 533,000 4,072 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 533,000 4,067 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.042% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/2.042 612,000 12,852 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.064% versus the three month USD-LIBOR-BBA maturing September 2022. Sep-12/2.064 612,000 14,076 Option on an interest rate swap with Bank of America, N.A. for the right to receive a fixed rate of 2.085% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.085 612,000 15,116 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 2.015% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/2.015 494,000 7,000 6 Putnam VT American Go vernment Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA June 2022. Jul-12/1.683 $533,000 $4,072 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA April 2022. Apr-12/1.861 533,000 5,079 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA March 2022. Mar-12/1.869 533,000 4,067 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,070,559 2,516 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.51% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.51 1,070,559 131,764 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.765% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.765 1,236,000 7,626 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 27,682 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 2,676,397 8,805 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 2,676,397 6,450 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 2,676,397 5,861 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.36% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.36 2,676,397 294,992 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.52% versus the three month USD-LIBOR-BBA maturing August 2022. Jul-12/3.52 2,676,397 331,632 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.5375% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/3.5375 2,676,397 336,289 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 $3,211,676 $10,599 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.37% versus the three month USD-LIBOR-BBA maturing August 2022. Aug-12/3.37 3,211,676 356,496 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 6,434,000 31,398 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 0.52% versus the three month USD-LIBOR-BBA maturing March 2014. Mar-12/0.52 6,434,000 1,094 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 4,509 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 533,000 5,079 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 27,682 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.9475 2,481,000 7,517 Option on an interest rate swap with Citibank, N.A. for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.1075 2,481,000 56,865 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/1.6714 533,000 4,509 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.074% versus the three month USD-LIBOR- BBA maturing May 2022. May-12/2.074 1,386,000 25,890 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.096% versus the three month USD-LIBOR- BBA maturing June 2022. Jul-12/2.096 1,386,000 29,134 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.122% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/2.122 1,386,000 32,349 Putnam VT American Government Income Fund 7 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.144% versus the three month USD-LIBOR- BBA maturing August 2022. Aug-12/2.144 $1,386,000 $35,301 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.169% versus the three month USD-LIBOR- BBA maturing September 2022. Sep-12/2.169 1,386,000 38,143 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.193% versus the three month USD-LIBOR- BBA maturing October 2022. Oct-12/2.193 1,386,000 40,970 Option on an interest rate swap with Credit Suisse International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR- BBA maturing August 2022. Aug-12/2.855 2,271,700 23,253 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR- BBA maturing August 2022. Aug-12/2.855 2,271,700 157,838 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.9275 2,465,000 27,682 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 2.1075% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/2.1075 2,481,000 56,865 Option on an interest rate swap with Credit Suisse International for the right to receive a fixed rate of 1.9475% versus the three month USD-LIBOR- BBA maturing August 2022. Aug-12/1.9475 3,723,000 65,339 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 4,000 4 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/2.215 4,000 68 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/1.6714 533,000 4,509 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR-BBA maturing June 2022. Jul-12/1.683 533,000 4,072 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.861 533,000 5,079 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR-BBA maturing March 2022. Mar-12/1.869 $533,000 $4,067 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.1125% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.1125 612,000 16,285 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.13375% versus the three month USD-LIBOR- BBA maturing December 2022. Dec-12/2.13375 612,000 17,301 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.225% versus the three month USD-LIBOR-BBA maturing October 2022. Oct-12/2.225 989,000 30,896 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.2475% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.2475 989,000 32,597 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.27 989,000 34,190 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.9275 2,465,000 27,682 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR-BBA maturing April 2022. Apr-12/1.998 2,465,000 34,362 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 5,955,119 21,744 Option on an interest rate swap with Deutsche Bank AG for the right to pay a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 5,955,119 22,153 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.545% versus the three month USD-LIBOR-BBA maturing January 2014. Jan-12/0.545 5,955,119 6 Option on an interest rate swap with Deutsche Bank AG for the right to receive a fixed rate of 0.555% versus the three month USD-LIBOR-BBA maturing February 2014. Feb-12/0.555 5,955,119 357 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.15% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/2.15 315,000 5,569 8 Putnam VT American Go vernment Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.17% versus the three month USD-LIBOR- BBA maturing May 2022. May-12/2.17 $315,000 $6,357 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.195% versus the three month USD-LIBOR- BBA maturing June 2022. Jul-12/2.195 315,000 7,097 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.215% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/2.215 315,000 7,787 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.235% versus the three month USD-LIBOR- BBA maturing August 2022. Aug-12/2.235 315,000 8,423 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.26% versus the three month USD-LIBOR- BBA maturing September 2022. Sep-12/2.26 315,000 9,037 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.28% versus the three month USD-LIBOR- BBA maturing October 2022. Oct-12/2.28 315,000 9,551 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.305% versus the three month USD-LIBOR- BBA maturing November 2022. Nov-12/2.305 315,000 10,089 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.325% versus the three month USD-LIBOR- BBA maturing December 2022. Dec-12/2.325 315,000 10,622 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.15% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/2.15 315,000 6,669 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.17% versus the three month USD-LIBOR- BBA maturing May 2022. May-12/2.17 315,000 7,443 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.195% versus the three month USD-LIBOR- BBA maturing June 2022. Jul-12/2.195 315,000 8,228 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.215% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/2.215 315,000 8,905 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.235% versus the three month USD-LIBOR- BBA maturing August 2022. Aug-12/2.235 315,000 9,510 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.26% versus the three month USD-LIBOR- BBA maturing September 2022. Sep-12/2.26 $315,000 $10,181 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.28% versus the three month USD-LIBOR- BBA maturing October 2022. Oct-12/2.28 315,000 10,701 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.305% versus the three month USD-LIBOR- BBA maturing November 2022. Nov-12/2.305 315,000 11,277 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.325% versus the three month USD-LIBOR- BBA maturing December 2022. Dec-12/2.325 315,000 11,794 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.1825% versus the three month USD- LIBOR-BBA maturing July 2022. Jul-12/2.1825 512,000 13,793 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.27% versus the three month USD-LIBOR- BBA maturing January 2022. Jan-12/2.27 512,000 11,658 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.35% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/2.35 512,000 16,911 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/1.6714 533,000 4,509 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR- BBA maturing June 2022. Jul-12/1.683 533,000 4,072 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.861 533,000 5,079 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR- BBA maturing March 2022. Mar-12/1.869 533,000 4,067 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.785% versus the three month USD-LIBOR- BBA maturing January 2042. Jan-12/2.785 936,000 3,557 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8025% versus the three month USD-LIBOR- BBA maturing March 2042. Mar-12/2.8025 936,000 23,559 Putnam VT American Government Income Fund 9 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.83% versus the three month USD-LIBOR- BBA maturing June 2042. Jul-12/2.83 $936,000 $44,636 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.855% versus the three month USD-LIBOR- BBA maturing September 2042. Sep-12/2.855 936,000 58,508 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.8825% versus the three month USD-LIBOR- BBA maturing December 2042. Dec-12/2.8825 936,000 68,830 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.785% versus the three month USD-LIBOR- BBA maturing January 2042. Jan-12/2.785 936,000 39,059 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8025% versus the three month USD- LIBOR-BBA maturing March 2042. Mar-12/2.8025 936,000 59,258 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.83% versus the three month USD-LIBOR- BBA maturing June 2042. Jul-12/2.83 936,000 77,622 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.855% versus the three month USD-LIBOR- BBA maturing September 2042. Sep-12/2.855 936,000 90,811 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.8825% versus the three month USD-LIBOR-BBA maturing December 2042. Dec-12/2.8825 936,000 101,799 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3175% versus the three month USD-LIBOR- BBA maturing October 2022. Oct-12/2.3175 989,000 35,505 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.34375% versus the three month USD-LIBOR-BBA maturing November 2022. Nov-12/2.34375 989,000 37,414 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.3675% versus the three month USD-LIBOR-BBA maturing December 2022. Dec-12/2.3675 989,000 39,066 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR- BBA maturing September 2026. Sep-16/3.49 1,643,804 98,053 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR- BBA maturing September 2026. Sep-16/3.49 $1,643,804 $157,016 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.9275 2,465,000 27,682 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.998% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.998 2,465,000 34,362 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 1.96325% versus the three month USD-LIBOR-BBA maturing January 2022. Jan-12/1.96325 2,481,000 8,162 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.11875% versus the three month USD-LIBOR-BBA maturing July 2022. Jul-12/2.11875 2,481,000 58,055 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 4.60% versus the three month USD-LIBOR- BBA maturing January 2042. Jan-12/4.60 2,793,460 3 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 3.60% versus the three month USD-LIBOR- BBA maturing January 2042. Jan-12/3.60 2,793,460 590,817 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.03% versus the three month USD-LIBOR- BBA maturing January 2022. Jan-12/2.03 3,048,000 30,389 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.0525% versus the three month USD-LIBOR- BBA maturing February 2022. Feb-12/2.0525 3,048,000 44,105 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 2.075% versus the three month USD-LIBOR- BBA maturing March 2022. Mar-12/2.075 3,048,000 54,254 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.03% versus the three month USD-LIBOR- BBA maturing January 2022. Jan-12/2.03 3,048,000 24,232 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.0525% versus the three month USD-LIBOR- BBA maturing February 2022. Feb-12/2.0525 3,048,000 38,161 10 Putnam VT American Go vernment Income Fund PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 2.075% versus the three month USD-LIBOR- BBA maturing March 2022. Mar-12/2.075 $3,048,000 $48,402 Option on an interest rate swap with Goldman Sachs International for the right to pay a fixed rate of 0.62% versus the three month USD-LIBOR- BBA maturing February 2014. Feb-12/0.62 5,136,000 13,764 Option on an interest rate swap with Goldman Sachs International for the right to receive a fixed rate of 0.62% versus the three month USD-LIBOR- BBA maturing February 2014. Feb-12/0.62 5,136,000 1,335 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.6714% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/1.6714 533,000 4,509 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.683% versus the three month USD-LIBOR- BBA maturing June 2022. Jul-12/1.683 533,000 4,072 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.861% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.861 533,000 5,079 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.869% versus the three month USD-LIBOR- BBA maturing March 2022. Mar-12/1.869 533,000 4,067 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.9275% versus the three month USD-LIBOR- BBA maturing April 2022. Apr-12/1.9275 2,465,000 27,682 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.953% versus the three month USD-LIBOR- BBA maturing January 2022. Jan-12/1.953 2,481,000 7,914 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.54% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/3.54 2,510,505 5,347 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.54% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/3.54 2,510,505 316,198 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.49% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/3.49 2,683,454 6,118 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (3.9%)* cont. strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.49% versus the three month USD-LIBOR- BBA maturing July 2022. Jul-12/3.49 $2,683,454 $326,389 Total purchased options outstanding (cost $4,206,955) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (37.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (5.4%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 15, 2028 to July 20, 2036 $223,587 $254,422 6s, with due dates from April 15, 2028 to November 20, 2038 784,921 882,294 5 1/2s, April 20, 2038 1,274,101 1,420,921 5s, with due dates from July 20, 2033 to July 20, 2039 2,557,215 2,828,846 4s, January 20, 2041 943,722 1,011,146 3 1/2s, TBA, January 1, 2042 1,000,000 1,040,859 U.S. Government Agency Mortgage Obligations (31.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to July 1, 2031 71,476 83,553 7s, with due dates from November 1, 2026 to May 1, 2032 835,668 952,329 5 1/2s, December 1, 2033 147,146 159,900 4s, TBA, January 1, 2042 12,000,000 12,583,126 3 1/2s, January 1, 2041 896,857 921,766 Federal National Mortgage Association Pass-Through Certificates 7 1/2s, with due dates from September 1, 2030 to November 1, 2030 51,506 60,324 7s, with due dates from December 1, 2028 to December 1, 2035 1,306,438 1,486,340 6 1/2s, September 1, 2036 90,315 100,747 5s, February 1, 2039 244,753 264,209 4 1/2s, April 1, 2041 189,261 201,238 3 1/2s, TBA, January 1, 2042 23,000,000 23,657,657 3 1/2s, TBA, December 1, 2041 3,000,000 3,088,125 Total U.S. government and agency mortgage obligations (cost $49,921,953) U.S. TREASURY OBLIGATIONS (39.0%)* Principal amount Value U.S. Treasury Bonds 7 1/8s, February 15, 2023 $3,076,000 $4,656,986 6 7/8s, August 15, 2025 ## 3,866,000 5,961,795 6 1/4s, May 15, 2030 ## 6,505,000 10,061,741 6 1/4s, August 15, 2023 ## 4,440,000 6,361,684 6s, February 15, 2026 ## 4,000,000 5,772,260 5 1/2s, August 15, 2028 ## 3,075,000 4,343,115 5 1/4s, November 15, 2028 ## 3,805,000 5,247,054 4 1/2s, August 15, 2039 ## 2,518,000 3,332,691 4 1/2s, February 15, 2036 ## 3,077,000 4,026,678 4 3/8s, February 15, 2038 ## 3,086,000 3,991,393 U.S. Treasury Notes 2 5/8s, November 15, 2020 32,000 34,456 Total U.S. treasury obligations (cost $42,974,475) Putnam VT American Government Income Fund 11 REPURCHASE AGREEMENTS (24.7%)* Principal amount Value Interest in $350,000,000 joint tri-party repurchase agreement dated 12/30/11 with Royal Bank of Canada due 1/3/12 — maturity value of $6,800,015 for an effective yield of 0.02% (collateralized by various mortgage backed securities with coupon rates ranging from 1.418% to 5.698% and due dates ranging from 1/1/16 to 9/1/44, valued at $357,000,793) $6,800,000 $6,800,000 Interest in $332,310,000 joint tri-party repurchase agreement dated 12/30/11 with Merrill Lynch & Co., Inc. due 1/3/12 — maturity value of $6,800,030 for an effective yield of 0.04% (collateralized by various mortgage backed securities with coupon rates ranging from 2.891% to 5.655% and due dates ranging from 1/1/37 to 9/1/41, valued at $338,956,200) 6,800,000 6,800,000 Interest in $310,000,000 joint tri-party repurchase agreement dated 12/30/11 with Citigroup Global Markets, Inc. due 1/3/12 — maturity value of $6,800,053 for an effective yield of 0.07% (collateralized by various mortgage backed securities with coupon rates ranging from 3.5% to 5.5% and due dates ranging from 11/1/24 to 1/1/42, valued at $316,200,000) 6,800,000 6,800,000 Interest in $35,000,000 joint tri-party repurchase agreement dated 12/30/11 with Deutsche Bank Securities, Inc. due 1/3/12 — maturity value of $6,800,060 for an effective yield of 0.08% (collateralized by a U.S. Treasury note with a coupon rate of 2.0% and a due date of 11/15/21, valued at $35,700,100) 6,800,000 6,800,000 Interest in $235,000,000 joint tri-party repurchase agreement dated 12/30/11 with Goldman Sachs & Co. due 1/3/12 — maturity value of $6,800,076 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 4.0% to 5.5% and due dates ranging from 8/1/25 to 2/1/41, valued at $239,700,000) 6,800,000 6,800,000 Total repurchase agreements (cost $34,000,000) SHORT-TERM INVESTMENTS (28.9%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.05% e 20,368,789 $20,368,789 Federal Farm Credit Bank discount notes with effective yields ranging from 0.080% to 0.090%, August 24, 2012 $4,500,000 4,498,245 Federal Home Loan Bank discount notes with an effective yield of 0.060%, May 11, 2012 2,500,000 2,499,820 Federal Home Loan Bank discount notes with an effective yield of 0.030%, April 9, 2012 2,000,000 1,999,892 Federal Home Loan Bank discount notes with an effective yield of 0.069%, March 26, 2012 1,000,000 999,954 Federal Home Loan Bank discount notes with an effective yield of 0.071%, March 23, 2012 1,368,000 1,367,940 Straight-A Funding, LLC asset-backed commercial paper with an effective yield of 0.210%, February 12, 2012 3,000,000 2,999,193 Straight-A Funding, LLC asset-backed commercial paper with an effective yield of 0.188%, February 10, 2012 1,000,000 999,789 SHORT-TERM INVESTMENTS (28.9%)* cont. Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.106%, December 13, 2012 # $591,000 $590,392 U.S. Treasury Bills with an effective yield of 0.088%, November 15, 2012 571,000 570,560 U.S. Treasury Bills with an effective yield of 0.027%, May 10, 2012 329,000 328,965 U.S. Treasury Bills with effective yields ranging from 0.088% to 0.124%, May 3, 2012 1,214,000 1,213,898 U.S. Treasury Bills with an effective yield of 0.011%, February 23, 2012 1,346,000 1,345,978 Total short-term investments (cost $39,781,690) Total investments (cost $193,235,444) Key to holding’s abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2011 through December 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $137,830,409. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $91,924,086 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The rates shown on FRB are the current interest rates at the close of the reporting period. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rates shown are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING Number of Expiration Unrealized at 12/31/11 contracts Value date depreciation U.S. Treasury Bond 30 yr (Short) 60 $8,688,750 Mar-12 $(132,341) U.S. Treasury Note 10 yr (Short) 131 17,177,375 Mar-12 (171,202) Total 12 Putnam VT American Go vernment Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. $368,000 Mar-12/2.119 $6,473 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 251,000 Jun-12/2.183 6,448 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 6,002,302 Aug-16/4.28 847,369 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.28% versus the three month USD-LIBOR-BBA maturing August2026. 6,002,302 Aug-16/4.28 235,938 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing August2026. 624,981 Aug-16/4.35 91,006 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 5.35% versus the three month USD-LIBOR-BBA maturing August2026. 624,981 Aug-16/5.35 14,818 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 379,000 Apr-12/2.111 7,330 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 368,000 Mar-12/2.119 6,473 Option on an interest rate swap with Barclays Bank for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 251,000 Jun-12/2.183 6,448 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 1,972,000 Apr-12/2.4275 74,187 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August2021. 4,234,248 Aug-16/4.17 336,381 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.17% versus the three month USD-LIBOR-BBA maturing August2021. 4,234,248 Aug-16/4.17 91,604 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. $1,055,600 Aug-14/4.20 $159,478 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.20% versus the three month USD-LIBOR-BBA maturing August2024. 1,055,600 Aug-14/4.20 21,851 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 351,867 Jul-14/4.34 6,615 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.34% versus the three month USD-LIBOR-BBA maturing July2024. 351,867 Jul-14/4.34 56,811 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.89% versus the three month USD-LIBOR-BBA maturing June2021. 1,654,601 Jun-16/4.89 25,061 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.39% versus the three month USD-LIBOR-BBA maturing June2021. 1,654,601 Jun-16/4.39 146,144 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. 1,708,339 Aug-16/4.68 283,677 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May2021. 2,487,796 May-16/4.745 39,295 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing May2021. 2,487,796 May-16/4.745 253,380 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 569,446 Jul-16/4.80 99,185 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February2025. 1,515,500 Feb-15/5.36 350,261 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February2025. 1,515,500 Feb-15/5.36 20,762 Putnam VT American Government Income Fund 13 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. $879,667 Jul-14/4.19 $132,452 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.19% versus the three month USD-LIBOR-BBA maturing July2024. 879,667 Jul-14/4.19 18,209 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 879,667 Jul-14/4.35 142,680 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.35% versus the three month USD-LIBOR-BBA maturing July2024. 879,667 Jul-14/4.35 16,362 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 879,669 Jul-14/4.3725 144,419 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.3725% versus the three month USD-LIBOR-BBA maturing July2024. 879,669 Jul-14/4.3725 16,098 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August2026. 1,423,615 Jul-16/4.80 43,363 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing August2026. 1,423,615 Jul-16/4.80 247,988 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August2026. 1,423,615 Jul-16/4.67 235,544 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.67% versus the three month USD-LIBOR-BBA maturing August2026. 1,423,615 Jul-16/4.67 46,171 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 1,423,615 Jul-16/4.815 249,429 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing July2026. 1,423,615 Jul-16/4.815 42,889 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.68% versus the three month USD-LIBOR-BBA maturing August2026. $1,708,339 Aug-16/4.68 $55,161 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing July2026. 569,446 Jul-16/4.80 17,311 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 256,000 Jul-12/2.1714 6,692 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 379,000 Apr-12/2.111 7,330 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.5625% versus the three month USD-LIBOR-BBA maturing October2021. 1,236,000 Oct-16/2.5625 38,724 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.11% versus the three month USD-LIBOR-BBA maturing June2021. 1,329,309 May-16/4.11 104,202 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.11% versus the three month USD-LIBOR-BBA maturing June2021. 1,329,309 May-16/5.11 18,322 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing July2026. 1,512,559 Jun-16/4.86 270,374 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.86% versus the three month USD-LIBOR-BBA maturing July2026. 1,512,559 Jun-16/5.86 27,775 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.12% versus the three month USD-LIBOR-BBA maturing June2021. 1,681,461 Jun-16/4.12 132,383 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 5.12% versus the three month USD-LIBOR-BBA maturing June2021. 1,681,461 Jun-16/5.12 23,182 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing January2022. 1,687,000 Jan-12/2.4475 62,605 14 Putnam VT American Go vernment Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. $1,972,000 Apr-12/2.4275 $74,187 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. 2,049,000 Jul-12/2.6075 105,810 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 256,000 Jul-12/2.1714 6,692 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.324% versus the three month USD-LIBOR-BBA maturing May2022. 1,066,000 May-12/2.324 34,005 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.346% versus the three month USD-LIBOR-BBA maturing June2022. 1,066,000 Jun-12/2.346 36,468 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.372% versus the three month USD-LIBOR-BBA maturing July2022. 1,066,000 Jul-12/2.372 38,930 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.394% versus the three month USD-LIBOR-BBA maturing August2022. 1,066,000 Aug-12/2.394 41,180 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.419% versus the three month USD-LIBOR-BBA maturing September2022. 1,066,000 Sep-12/2.419 43,333 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.443% versus the three month USD-LIBOR-BBA maturing October2022. 1,066,000 Oct-12/2.443 45,497 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May2021. 1,629,094 May-16/4.7575 166,723 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.7575% versus the three month USD-LIBOR-BBA maturing May2021. 1,629,094 May-16/4.7575 25,591 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 1,972,000 Apr-12/2.4275 74,187 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.6075% versus the three month USD-LIBOR-BBA maturing July2022. $2,049,000 Jul-12/2.6075 $105,810 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 2.4475% versus the three month USD-LIBOR-BBA maturing August2022. 2,568,000 Aug-12/2.4475 107,805 Option on an interest rate swap with Credit Suisse International for the obligation to pay a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May2021. 6,219,489 May-16/4.77 639,329 Option on an interest rate swap with Credit Suisse International for the obligation to receive a fixed rate of 4.77% versus the three month USD-LIBOR-BBA maturing May2021. 6,219,489 May-16/4.77 97,204 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 251,000 Jun-12/2.183 6,448 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 256,000 Jul-12/2.1714 6,692 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 368,000 Mar-12/2.119 6,473 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 379,000 Apr-12/2.111 7,330 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.7975% versus the three month USD-LIBOR-BBA maturing October2021. 494,000 Oct-16/2.7975 18,155 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June2021. 1,302,319 May-16/4.60 127,627 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.60% versus the three month USD-LIBOR-BBA maturing June2021. 1,302,319 May-16/4.60 22,202 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 1,972,000 Apr-12/2.4275 74,187 Putnam VT American Government Income Fund 15 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. $1,972,000 Apr-12/2.498 $84,047 Option on an interest rate swap with Deutsche Bank AG for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May2021. 2,905,323 May-16/4.765 305,059 Option on an interest rate swap with Deutsche Bank AG for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing May2021. 2,905,323 May-16/4.765 45,794 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 251,000 Jun-12/2.183 6,448 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 256,000 Jul-12/2.1714 6,692 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.6825% versus the three month USD-LIBOR-BBA maturing July2022. 291,000 Jul-12/2.6825 16,593 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 368,000 Mar-12/2.119 6,473 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 379,000 Apr-12/2.111 7,330 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.52% versus the three month USD-LIBOR-BBA maturing January2022. 382,000 Jan-12/2.52 16,583 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.60% versus the three month USD-LIBOR-BBA maturing April2022. 400,000 Apr-12/2.60 20,140 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing June2021. 1,308,833 May-16/4.36 115,845 Option on an interest rate swap with Goldman Sachs International for the obligation to receive a fixed rate of 4.86% versus the three month USD-LIBOR-BBA maturing June2021. 1,308,833 May-16/4.86 19,989 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.46325% versus the three month USD-LIBOR-BBA maturing January2022. $1,687,000 Jan-12/2.46325 $64,950 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 1,972,000 Apr-12/2.4275 74,187 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.498% versus the three month USD-LIBOR-BBA maturing April2022. 1,972,000 Apr-12/2.498 84,047 Option on an interest rate swap with Goldman Sachs International for the obligation to pay a fixed rate of 2.61875% versus the three month USD-LIBOR-BBA maturing July2022. 2,049,000 Jul-12/2.61875 107,347 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September2025. 10,800 Sep-15/4.04 1,434 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September2025. 10,800 Sep-15/4.04 382 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.183% versus the three month USD-LIBOR-BBA maturing June2022. 251,000 Jun-12/2.183 6,448 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.1714% versus the three month USD-LIBOR-BBA maturing July2022. 256,000 Jul-12/2.1714 6,692 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.119% versus the three month USD-LIBOR-BBA maturing March2022. 368,000 Mar-12/2.119 6,473 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.111% versus the three month USD-LIBOR-BBA maturing April2022. 379,000 Apr-12/2.111 7,330 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. 825,142 Jul-14/4.36 137,706 16 Putnam VT American Go vernment Income Fund WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.36% versus the three month USD-LIBOR-BBA maturing July2024. $825,142 Jul-14/4.36 $14,808 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 881,986 Jul-14/4.29 142,620 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.29% versus the three month USD-LIBOR-BBA maturing July2024. 881,986 Jul-14/4.29 16,579 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 1,082,632 Jun-16/4.815 195,897 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.815% versus the three month USD-LIBOR-BBA maturing June2026. 1,082,632 Jun-16/4.815 31,558 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 1,335,375 Jul-16/4.79 237,798 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.79% versus the three month USD-LIBOR-BBA maturing July2026. 1,335,375 Jul-16/4.79 40,665 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 1,427,369 Jul-16/4.74 249,545 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.74% versus the three month USD-LIBOR-BBA maturing July2026. 1,427,369 Jul-16/4.74 44,425 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June2021. 1,644,096 Jun-16/4.575 159,377 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.575% versus the three month USD-LIBOR-BBA maturing June2021. 1,644,096 Jun-16/4.575 28,446 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.453% versus the three month USD-LIBOR-BBA maturing January2022. 1,687,000 Jan-12/2.453 63,448 WRITTEN OPTIONS OUTSTANDING at 12/31/11 (premiums received Contract Expiration date/ $10,505,822) cont. amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August2045. $1,796,300 Aug-15/4.375 $623,835 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August2045. 1,796,300 Aug-15/4.375 97,205 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August2045. 1,796,300 Aug-15/4.46 649,319 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August2045. 1,796,300 Aug-15/4.46 91,568 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 2.4275% versus the three month USD-LIBOR-BBA maturing April2022. 1,972,000 Apr-12/2.4275 74,187 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February2025. 3,504,360 Feb-15/5.27 808,319 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February2025. 3,504,360 Feb-15/5.27 48,174 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January2022. 28,847,000 Jan-12/5.32 8,723,333 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.32% versus the three month USD-LIBOR-BBA maturing January2022. 28,847,000 Jan-12/5.32 29 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/11 (proceeds received Principal Settlement amount date Value FNMA, 3 1/2s, December1,2041 $3,000,000 12/12/11 $3,088,125 Total Putnam VT American Government Income Fund 17 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $3,416,000 $(70,113) 12/19/21 3 month USD-LIBOR-BBA 2.355% $33,949 4,214,000 271,171 8/16/21 4.765% 3 month (844,150) USD-LIBOR-BBA 5,018,000 323,159 8/17/21 4.55% 3 month (904,164) USD-LIBOR-BBA 4,542,000 293,186 8/19/21 4.475% 3 month (785,322) USD-LIBOR-BBA 4,959,500 15,911 7/8/26 3.76% 3 month (939,230) USD-LIBOR-BBA 3,940,000 — 10/14/26 3 month USD-LIBOR-BBA 2.74% 200,668 1,000 E — 2/13/22 3 month USD-LIBOR-BBA 2.24% 16 2,263,000 — 12/15/21 3 month USD-LIBOR-BBA 2.192% 35,611 26,295,000 — 12/15/13 0.677% 3 month 22,274 USD-LIBOR-BBA 49,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 137 560,000 — 1/3/22 2.0875% 3 month (2,638) USD-LIBOR-BBA Barclays Bank PLC 1,626,453 14,719 9/8/16 2.065% 3 month (62,266) USD-LIBOR-BBA 1,038,000 — 12/22/21 2.056% 3 month (2,757) USD-LIBOR-BBA 4,164,000 — 12/29/13 3 month USD-LIBOR-BBA 0.77875% 4,269 987,000 — 12/29/21 3 month USD-LIBOR-BBA 2.193% 14,750 560,000 — 1/3/22 2.087% 3 month (2,610) USD-LIBOR-BBA 700,000 — 1/3/22 2.055% 3 month (1,197) USD-LIBOR-BBA 3,416,000 (24,937) 12/19/16 3 month USD-LIBOR-BBA 1.3525% (2,395) 4,075,528 54,001 12/16/16 2.28% 3 month (157,777) USD-LIBOR-BBA 1,652,335 (79,643) 12/16/41 3 month USD-LIBOR-BBA 4.12% 455,251 31,409,000 (57,655) 6/17/16 3 month USD-LIBOR-BBA 1.93% 1,066,832 4,764,000 — 9/30/16 3 month USD-LIBOR-BBA 1.25625% 32,363 3,213,000 (5,623) 1/3/14 0.6075% 3 month 2,056 USD-LIBOR-BBA 320,000 E — 4/11/22 2.265% 3 month (4,646) USD-LIBOR-BBA 31,827,000 — 10/7/15 1.041% 3 month (130,255) USD-LIBOR-BBA 7,565,850 — 10/7/18 1.73% 3 month (86,328) USD-LIBOR-BBA 13,444,742 65,879 10/11/16 1.97% 3 month (475,096) USD-LIBOR-BBA 454,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 13,325 3,871,000 — 7/13/20 3 month USD-LIBOR-BBA 2.93% 380,093 6,096,500 (8,051) 3/30/31 4.17% 3 month (1,671,046) USD-LIBOR-BBA 7,162,400 2,873 7/22/15 3 month USD-LIBOR-BBA 1.38% 154,562 4,000 (55) 12/13/21 3 month USD-LIBOR-BBA 2.19% 8 2,319,000 — 11/14/16 3 month USD-LIBOR-BBA 1.309% 14,576 677,000 — 12/7/41 2.717% 3 month (17,393) USD-LIBOR-BBA 4,661,000 — 12/8/13 3 month USD-LIBOR-BBA 0.694% (2,075) 29,350,000 — 12/8/41 3 month USD-LIBOR-BBA 2.76% 1,020,641 18 Putnam VT American Go vernment Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Barclays Bank PLC cont. $222,173,000 $— 12/9/13 3 month USD-LIBOR-BBA 0.6685% $(212,502) 2,963,000 — 12/12/13 0.63375% 3 month 4,935 USD-LIBOR-BBA 1,191,000 — 12/12/21 2.17% 3 month (16,549) USD-LIBOR-BBA 227,000 — 12/12/41 3 month USD-LIBOR-BBA 2.752% 7,453 2,000 — 12/12/21 2.12% 3 month (19) USD-LIBOR-BBA 5,149,000 — 12/13/13 0.64375% 3 month 7,590 USD-LIBOR-BBA 328,000 — 12/13/21 2.128% 3 month (3,270) USD-LIBOR-BBA 3,124,000 — 12/14/13 3 month USD-LIBOR-BBA 0.65% (4,295) 22,000 — 12/14/21 3 month USD-LIBOR-BBA 2.165% 293 601,000 — 12/14/41 2.763% 3 month (21,061) USD-LIBOR-BBA 38,607,000 — 12/16/21 3 month USD-LIBOR-BBA 2.1005% 277,913 2,637,000 — 12/16/21 3 month USD-LIBOR-BBA 2.085% 15,195 1,785,000 — 12/16/13 3 month USD-LIBOR-BBA 0.73% 317 49,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 137 24,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (4) 1,906,000 — 12/21/13 3 month USD-LIBOR-BBA 0.735% 383 1,430,000 — 12/21/21 3 month USD-LIBOR-BBA 2.01375% (1,693) 1,924,000 — 12/22/13 0.7375% 3 month (474) USD-LIBOR-BBA Citibank, N.A. 19,771,100 (194,785) 9/26/20 3 month USD-LIBOR-BBA 1.96% 15,747 16,420,000 — 9/30/18 3 month USD-LIBOR-BBA 1.73625% 218,331 13,081,250 — 10/3/20 2.04% 3 month (209,253) USD-LIBOR-BBA 804,000 — 10/3/41 2.804% 3 month (39,070) USD-LIBOR-BBA 182,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0625% 1,389 78,000 — 8/4/16 1.54375% 3 month (1,837) USD-LIBOR-BBA 6,062,000 381,451 7/26/21 4.52% 3 month (1,095,427) USD-LIBOR-BBA 454,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 13,325 1,177,000 — 8/8/41 3.5825% 3 month (259,533) USD-LIBOR-BBA 854,000 — 8/8/41 3.517% 3 month (176,295) USD-LIBOR-BBA 10,036,000 646,820 8/17/21 4.49% 3 month (1,751,892) USD-LIBOR-BBA 2,439,000 — 12/15/13 3 month USD-LIBOR-BBA 0.681% (1,867) 7,998,000 — 12/19/21 3 month USD-LIBOR-BBA 2.0805% 40,882 38,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (7) 560,000 — 1/3/22 2.0875% 3 month (2,638) USD-LIBOR-BBA Credit Suisse International 23,616,600 (11,498) 5/27/16 3 month USD-LIBOR-BBA 2.02% 951,077 15,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (3) 3,568,000 — 12/23/13 0.73125% 3 month (391) USD-LIBOR-BBA Putnam VT American Government Income Fund 19 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $2,715,000 $— 12/23/21 2.07875% 3 month $(12,731) USD-LIBOR-BBA 48,000 — 12/23/41 2.66125% 3 month (613) USD-LIBOR-BBA 954,000 — 12/28/21 3 month USD-LIBOR-BBA 2.129% 8,551 560,000 — 1/3/22 2.087% 3 month (2,610) USD-LIBOR-BBA 5,694,200 13,053 3/14/41 4.36% 3 month (2,155,282) USD-LIBOR-BBA 454,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 13,325 1,483,000 — 11/8/16 1.239% 3 month (4,698) USD-LIBOR-BBA 1,945,847 90,093 11/10/41 3.51625% 3 month (295,399) USD-LIBOR-BBA 3,398,200 164,643 11/16/41 3.425% 3 month (440,892) USD-LIBOR-BBA 1,967,000 — 8/18/41 3.3688% 3 month (341,924) USD-LIBOR-BBA 157,000 — 8/24/41 3.0775% 3 month (17,400) USD-LIBOR-BBA 221,000 E — 8/17/22 3 month USD-LIBOR-BBA 2.4475% 5,034 1,717,600 — 8/31/41 3 month USD-LIBOR-BBA 3.264% 259,933 152,000 — 9/14/41 2.944% 3 month (12,280) USD-LIBOR-BBA 1,124,000 — 12/5/41 3 month USD-LIBOR-BBA 2.81% 51,293 1,138,000 — 12/5/41 3 month USD-LIBOR-BBA 2.795% 48,300 681,000 — 12/8/41 3 month USD-LIBOR-BBA 2.7875% 27,671 14,642,000 — 12/13/13 0.6425% 3 month 22,031 USD-LIBOR-BBA 2,326,000 — 12/15/13 0.675% 3 month 2,065 USD-LIBOR-BBA 6,620,000 — 12/16/21 3 month USD-LIBOR-BBA 2.0895% 40,871 Deutsche Bank AG 2,107,000 — 9/19/14 3 month USD-LIBOR-BBA 0.6625% (3,508) 3,765,000 — 9/27/18 3 month USD-LIBOR-BBA 1.515% (5,338) 45,122,200 (31,974) 3/16/14 2.25% 3 month (1,813,107) USD-LIBOR-BBA 1,207,456 (60,071) 12/23/41 3 month USD-LIBOR-BBA 4.0625% 315,315 70,234,395 — 10/7/16 1.3045% 3 month (556,076) USD-LIBOR-BBA 92,000 E — 10/7/21 3 month USD-LIBOR-BBA 3.0475% 641 22,619,760 — 10/7/14 3 month USD-LIBOR-BBA 0.787% 17,189 46,822,930 — 10/7/16 1.30125% 3 month (363,339) USD-LIBOR-BBA 9,247,150 — 10/7/18 1.7265% 3 month (103,310) USD-LIBOR-BBA 454,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 13,325 368,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 13,156 4,878,600 (7,482) 7/18/21 3.04% 3 month (526,961) USD-LIBOR-BBA 1,000 E — 1/11/22 3 month USD-LIBOR-BBA 2.215% 16 21,332,600 — 8/15/41 3.300791% 3 month (3,401,755) USD-LIBOR-BBA 16,601,700 — 8/30/13 3 month USD-LIBOR-BBA 0.5075% (34,752) 4,023,400 — 8/30/21 2.4075% 3 month (178,237) USD-LIBOR-BBA 20 Putnam VT American Go vernment Income Fund INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG cont. $611,000 $— 12/2/21 3 month USD-LIBOR-BBA 2.2315% $12,401 2,000,000 — 8/31/21 2.407% 3 month (88,997) USD-LIBOR-BBA 13,148,394 224,180 7/21/21 3.55% 3 month (1,797,312) USD-LIBOR-BBA 1,000 — 12/8/21 3 month USD-LIBOR-BBA 2.22% 19 318,000 — 12/13/21 2.111% 3 month (2,671) USD-LIBOR-BBA 3,614,000 — 12/14/41 3 month USD-LIBOR-BBA 2.7575% 122,408 64,226,000 — 12/14/13 0.6655% 3 month 68,560 USD-LIBOR-BBA 1,014,000 — 12/15/41 2.7825% 3 month (39,677) USD-LIBOR-BBA 1,007,000 — 12/15/21 2.10% 3 month (7,286) USD-LIBOR-BBA 2,655,000 — 6/1/16 3 month USD-LIBOR-BBA 1.937% 97,944 49,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 137 10,573,000 — 12/21/13 0.735% 3 month (2,124) USD-LIBOR-BBA 34,467,000 — 12/21/16 1.257% 3 month (63,279) USD-LIBOR-BBA 3,521,000 — 12/21/16 3 month USD-LIBOR-BBA 1.246% 4,552 38,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (7) 5,013,000 — 1/3/14 3 month USD-LIBOR-BBA 0.773% 4,462 Goldman Sachs International 49,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 137 38,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (7) 4,820,000 (11,719) 11/17/14 0.715% 3 month (642) USD-LIBOR-BBA 4,820,000 (14,701) 12/19/14 0.745% 3 month (3,983) USD-LIBOR-BBA 3,390,000 — 6/8/18 2.52375% 3 month (210,736) USD-LIBOR-BBA 6,434,000 (11,260) 12/21/13 0.53% 3 month 13,679 USD-LIBOR-BBA 6,434,000 (11,260) 12/23/13 0.476% 3 month 20,634 USD-LIBOR-BBA 3,217,000 (5,590) 1/4/14 0.61% 3 month 2,010 USD-LIBOR-BBA 7,289,000 — 10/7/14 3 month USD-LIBOR-BBA 0.7775% 3,482 454,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 13,325 5,901,000 — 7/1/16 3 month USD-LIBOR-BBA 1.9625% 269,276 31,994,200 (13,601) 7/20/16 3 month USD-LIBOR-BBA 1.79% 1,147,007 368,000 E — 4/13/22 3 month USD-LIBOR-BBA 2.498% 13,156 13,830,298 479,911 8/24/41 4.29% 3 month (4,651,323) USD-LIBOR-BBA 2,250,000 — 8/24/16 3 month USD-LIBOR-BBA 1.235% 16,755 2,064,000 — 11/22/16 3 month USD-LIBOR-BBA 1.3415% 15,338 1,837,000 — 11/30/21 3 month USD-LIBOR-BBA 2.2475% 40,268 28,324,000 — 12/5/13 3 month USD-LIBOR-BBA 0.661% (29,684) 5,777,000 — 12/5/41 3 month USD-LIBOR-BBA 2.8137% 268,207 3,288,000 — 12/14/41 3 month USD-LIBOR-BBA 2.8111% 148,899 1,727,000 — 12/6/41 2.76625% 3 month (62,586) USD-LIBOR-BBA Putnam VT American Government Income Fund 21 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International cont. $680,682 $— 12/6/41 2.7375% 3 month $(20,509) USD-LIBOR-BBA 7,474,000 — 12/7/13 3 month USD-LIBOR-BBA 0.685% (4,590) 685,000 — 12/9/41 2.7875% 3 month (27,789) USD-LIBOR-BBA 27,545,100 69,819 5/20/16 3 month USD-LIBOR-BBA 2.00% 1,178,405 5,617,558 (73,169) 11/30/16 3 month USD-LIBOR-BBA 2.31% 231,495 1,245,000 — 12/9/41 3 month USD-LIBOR-BBA 2.773% 46,662 1,840,000 — 12/15/14 3 month USD-LIBOR-BBA 0.7925% (1,299) 1,109,000 — 12/15/21 2.10% 3 month (8,024) USD-LIBOR-BBA 855,000 — 12/16/14 3 month USD-LIBOR-BBA 0.822% 108 107,000 — 12/19/21 2.075% 3 month (493) USD-LIBOR-BBA JPMorgan Chase Bank, N.A. 49,000 — 12/20/21 3 month USD-LIBOR-BBA 2.056% 137 38,000 — 12/21/21 3 month USD-LIBOR-BBA 2.0245% (7) 1,038,000 — 12/22/21 2.056% 3 month (2,757) USD-LIBOR-BBA 560,000 — 1/3/22 2.0885% 3 month (2,688) USD-LIBOR-BBA 3,289,700 — 3/9/26 3 month USD-LIBOR-BBA 4.07% 739,746 5,681,000 — 7/14/16 3 month USD-LIBOR-BBA 1.8325% 219,520 454,000 E — 4/12/22 3 month USD-LIBOR-BBA 2.4275% 13,325 20,886,100 3,728 3/31/16 3 month USD-LIBOR-BBA 2.42% 1,298,354 21,090,800 (15,060) 8/19/16 3 month USD-LIBOR-BBA 1.19% 101,515 9,500,000 — 9/1/26 3 month USD-LIBOR-BBA 2.84% 645,933 6,464,000 405,939 7/26/21 4.525% 3 month (1,171,926) USD-LIBOR-BBA 9,696,000 613,593 7/27/21 4.745% 3 month (1,950,947) USD-LIBOR-BBA 1,328,000 — 11/14/16 3 month USD-LIBOR-BBA 1.2725% 5,940 19,651,000 — 11/22/16 3 month USD-LIBOR-BBA 1.348% 152,263 17,676,000 — 11/23/16 1.32% 3 month (111,661) USD-LIBOR-BBA 31,408,000 — 12/1/21 3 month USD-LIBOR-BBA 2.182% 495,762 1,194,000 — 12/2/21 3 month USD-LIBOR-BBA 2.153% 15,562 757,000 — 12/5/21 3 month USD-LIBOR-BBA 2.288% 19,150 840,000 — 12/5/21 3 month USD-LIBOR-BBA 2.26625% 19,556 1,068,000 — 9/19/16 3 month USD-LIBOR-BBA 1.231% 6,446 2,415,000 — 12/6/41 3 month USD-LIBOR-BBA 2.812% 111,093 19,138,000 — 12/6/13 3 month USD-LIBOR-BBA 0.70% (5,463) 1,119,000 — 12/7/41 3 month USD-LIBOR-BBA 2.7925% 46,742 1,361,000 — 12/8/41 3 month USD-LIBOR-BBA 2.77225% 50,905 25,797,000 — 12/12/13 0.659% 3 month 28,540 USD-LIBOR-BBA 1,807,000 — 12/14/14 3 month USD-LIBOR-BBA 0.7725% (2,326) Total E See Note 1 to the financial statements regarding extended effective dates. 22 Putnam VT American Go vernment Income Fund TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $1,237,663 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(8,480) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,218,223 — 1/12/40 4.50% (1 month Synthetic MBX Index 5,930 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,758,262 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 25,381 USD-LIBOR 6.50% 30 year Fannie Mae pools 2,800,969 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (19,190) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,813,481 — 1/12/40 5.00% (1 month Synthetic MBX Index 8,165 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,386,192 — 1/12/41 5.00% (1 month Synthetic MBX Index 7,323 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,663,526 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (52,505) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,054,519 — 1/12/41 5.00% (1 month Synthetic MBX Index 31,987 USD-LIBOR) 5.00% 30 year Fannie Mae pools 822,178 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,344 USD-LIBOR) 5.00% 30 year Fannie Mae pools 701,843 — 1/12/40 5.00% (1 month Synthetic TRS Index (5,953) USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,266,860 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (42,936) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,562,266 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,103 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,845,602 — 1/12/40 4.00% (1 month Synthetic MBX Index 13,115 USD-LIBOR) 4.00% 30 year Fannie Mae pools 216,059 — 1/12/40 4.00% (1 month Synthetic TRS Index (2,216) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,717,606 — 1/12/41 4.50% (1 month Synthetic TRS Index (9,653) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,441,667 — 1/12/38 6.50% (1 month Synthetic TRS Index (9,736) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,644,965 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (18,121) USD-LIBOR 6.50% 30 year Fannie Mae pools 988,396 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,973 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,603,838 — 1/12/41 5.00% (1 month Synthetic MBX Index 13,756 USD-LIBOR) 5.00% 30 year Fannie Mae pools Putnam VT American Government Income Fund 23 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/11 cont. Upfront Fixed payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $230,118 $— 1/12/41 4.50% (1 month Synthetic MBX Index $1,120 USD-LIBOR) 4.50% 30 year Fannie Mae pools 42,216 — 1/12/41 4.50% (1 month Synthetic MBX Index 205 USD-LIBOR) 4.50% 30 year Fannie Mae pools 46,568 — 1/12/40 5.00% (1 month Synthetic MBX Index 210 USD-LIBOR) 5.00% 30 year Fannie Mae pools 150,347 — 1/12/40 5.00% (1 month Synthetic MBX Index 677 USD-LIBOR) 5.00% 30 year Fannie Mae pools 109,102 — 1/12/40 5.00% (1 month Synthetic MBX Index 491 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,664,602 — 1/12/38 (6.50%) 1 month Synthetic TRS Index 17,995 USD-LIBOR 6.50% 30 year Fannie Mae pools 378,554 — 1/12/41 5.00% (1 month Synthetic TRS Index (2,503) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,433,556 23,069 1/12/41 4.50% (1 month Synthetic TRS Index 2,922 USD-LIBOR) 4.50% 30 year Fannie Mae pools Citibank, N.A. 249,942 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,320 USD-LIBOR) 5.00% 30 year Fannie Mae pools Deutsche Bank AG 1,310,983 — 1/12/39 (6.00%) 1 month Synthetic TRS Index 10,834 USD-LIBOR 6.00% 30 year Fannie Mae pools Goldman Sachs International 2,419,548 27,598 1/12/41 4.50% (1 month Synthetic TRS Index 11,905 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,563,421 — 1/12/40 5.00% (1 month Synthetic TRS Index (11,807) USD-LIBOR) 5.00% 30 year Fannie Mae pools Total 24 Putnam VT American Go vernment Income Fund Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $— $24,286,177 $— Purchased options outstanding — 5,353,132 — U.S. government and agency mortgage obligations — 50,997,802 — U.S. Treasury obligations — 53,789,853 — Repurchase agreements — 34,000,000 — Short-term investments 20,368,789 19,414,626 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(303,543) $— $— Written options — (20,687,649) — TBA sale commitments — (3,088,125) — Interest rate swap contracts — (20,301,433) — Total return swap contracts — (47,011) — Totals by level $— The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 25 Statement of assets and liabilities 12/31/11 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $138,866,655) $153,841,590 Affiliated issuers (identified cost $20,368,789) (Notes 1 and 6) 20,368,789 Repurchase agreements (identified cost $34,000,000) (Note 1) 34,000,000 Cash 10,016,371 Interest and other receivables 922,579 Receivable for shares of the fund sold 11,341 Receivable for investments sold 2,600,745 Receivable for sales of delayed delivery securities (Note 1) 3,053,833 Unrealized appreciation on swap contracts (Note 1) 13,741,635 Premium paid on swap contracts (Note 1) 708,247 Total assets Liabilities Payable for variation margin (Note 1) 55,594 Payable for investments purchased 2,574,919 Payable for purchases of delayed delivery securities (Note 1) 39,981,018 Payable for shares of the fund repurchased 47,013 Payable for compensation of Manager (Note 2) 47,624 Payable for investor servicing fees (Note 2) 11,516 Payable for custodian fees (Note 2) 17,681 Payable for Trustee compensation and expenses (Note 2) 58,721 Payable for administrative services (Note 2) 345 Payable for distribution fees (Note 2) 10,992 Written options outstanding, at value (premiums received $10,505,822) (Notes 1 and 3) 20,687,649 Premium received on swap contracts (Note 1) 4,184,796 Unrealized depreciation on swap contracts (Note 1) 30,613,530 TBA sale commitments, at value (proceeds receivable $3,061,289) (Note 1) 3,088,125 Other accrued expenses 55,198 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $129,024,736 Undistributed net investment income (Note 1) 4,225,379 Accumulated net realized gain on investments (Note 1) 16,989,460 Net unrealized depreciation of investments (12,409,166) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $85,900,818 Number of shares outstanding 7,211,129 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.91 Computation of net asset value Class IB Net assets $51,929,591 Number of shares outstanding 4,374,985 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $11.87 The accompanying notes are an integral part of these financial statements. 26 Putnam VT American Go vernment Income Fund Statement of operations Year ended 12/31/11 Investment income Interest (including interest income of $16,555 from investments in affiliated issuers) (Note 6) $5,005,027 Total investment income Expenses Compensation of Manager (Note 2) 562,556 Investor servicing fees (Note 2) 139,892 Custodian fees (Note 2) 40,225 Trustee compensation and expenses (Note 2) 10,243 Administrative services (Note 2) 4,096 Distribution fees — Class IB (Note 2) 130,194 Auditing 55,147 Other 38,572 Total expenses Expense reduction (Note 2) (453) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,841,032 Net realized gain on swap contracts (Note 1) 16,266,853 Net realized loss on futures contracts (Note 1) (4,939,130) Net realized gain on written options (Notes 1 and 3) 5,028,169 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (12,859,246) Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/11 12/31/10 Decrease in net assets Operations: Net investment income $4,024,555 $7,589,910 Net realized gain on investments 18,196,924 11,847,537 Net unrealized depreciation of investments (12,859,246) (11,295,017) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (3,455,693) (7,731,223) Class IB (1,924,735) (4,419,268) Net realized short-term gain on investments Class IA (1,721,017) — Class IB (1,029,794) — From net realized long-term gain on investments Class IA (5,586,477) — Class IB (3,342,746) — Increase in capital from settlement payments (Note 7) 411 — Decrease from capital share transactions (Note 4) (422,345) (8,417,055) Total decrease in net assets Net assets: Beginning of year 145,950,572 158,375,688 End of year (including undistributed net investment income of $4,225,379 and $4,585,316, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT American Government Income Fund 2 7 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of expenses to average net assets, excluding interest expense (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/11 .36 .45 (.51) (1.07) — f,g .61 .61 2.97 361 12/31/10 .64 .02 (1.05) — — .60 h .60 h 4.97 204 12/31/09 .60 1.73 (.53) — — .64 i,j .60 i 4.99 i 242 12/31/08 .54 (.46) (.54) — — f,k .62 i .62 i 4.68 i 128 12/31/07 .54 .40 l (.59) — — l .62 i .62 i 4.76 i 153 Class IB 12/31/11 .32 .45 (.47) (1.07) — f,g .86 .86 2.72 361 12/31/10 .61 .03 (1.02) — — .85 h .85 h 4.75 204 12/31/09 .57 1.72 (.50) — — .89 i,j .85 i 4.74 i 242 12/31/08 .52 (.47) (.51) — — f,k .87 i .87 i 4.49 i 128 12/31/07 .51 .40 l (.56) — — l .87 i .87 i 4.51 i 153 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements (Note 2). e Portfolio turnover excludes TBA roll transactions. f Amount represents less than $0.01 per share. g Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). h Excludes the impact of a current period reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.02% of average net assets for the period ended December 31, 2010. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.20% 12/31/08 0.21 12/31/07 0.21 j Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.04% of average net assets for the period ended December 31, 2009. k Reflects a non-recurring reimbursement from Putnam Management related to restitution payments in connection with a distribution plan approved by the SEC which amounted to less than $0.01 per share based on the weighted average number of shares outstanding for the year ended December 31, 2008. l Reflects a non-recurring reimbursement from Putnam Management relating to the misidentification, in 2006, of the characteristics of certain securities in the fund’s portfolio, which amounted to $0.01 per share. The accompanying notes are an integral part of these financial statements. 28 Putnam VT American Go vernment Income Fund Notes to financial statements 12/31/11 Note 1 — Significant accounting policies Putnam VT American Government Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income with preservation of capital as its secondary objective. The fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of the U.S. government, its agencies and instrumentalities and accordingly are backed by the full faith and credit of the United States. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from January 1, 2011 through December 31, 2011. A) Security valuation Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under thecontract. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 290 on futures contracts for the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge Putnam VT American Go vernment Income Fund 29 against changes in values of securities it owns, owned or expects to own and to hedge prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately $159,000,000 on purchased options contracts for the reporting period. H) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding notional amount on total return swap contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. I) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,110,300,000 on interest rate swap contracts for the reporting period. J) Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,682,961 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $37,340,182. K) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. L) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. M) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. 30 Putnam VT American Go vernment Income Fund N) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. O) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. P) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, unrealized gains and losses on certain futures contracts, straddle loss deferrals, income on swap contracts and receivable purchase agreement. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $995,936 to increase undistributed net investment income and $409 to decrease paid-in-capital, with a decrease to accumulated net realized gains of $995,527. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $16,363,029 Unrealized depreciation (1,654,052) Net unrealized appreciation 14,708,977 Undistributed ordinary income 2,924,051 Undistributed long-term gain 1,146,151 Undistributed short-term gain 16,027,207 Cost for federal income tax purposes $193,501,402 Q) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. R) Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 39.7% of the fund is owned by accounts of one group of insurance companies. Note 2 — Management fee, administrative services and othertransactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $453 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $106, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its classIB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB Putnam VT American Go vernment Income Fund 31 shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $352,994,083 and $367,629,569, respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities aggregated $2,588,684 and $11,493,023, respectively. Written swap option Written swap option contract amounts premiums received Written options outstanding at the beginning of the reporting period $211,368,520 $11,865,892 Options opened 274,251,365 9,010,340 Options exercised — — Options expired (238,691,316) (9,816,873) Options closed (25,599,019) (553,537) Written options outstanding at the end of the reporting period $221,329,550 $10,505,822 Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/11 Year ended 12/31/10 Year ended 12/31/11 Year ended 12/31/10 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 812,046 $9,708,693 802,470 $10,236,611 1,033,512 $12,335,457 523,431 $6,637,046 Shares issued in connection with reinvestment of distributions 956,728 10,763,187 632,152 7,731,223 560,755 6,297,275 361,938 4,419,268 1,768,774 20,471,880 1,434,622 17,967,834 1,594,267 18,632,732 885,369 11,056,314 Shares repurchased (1,848,770) (22,223,245) (1,688,735) (21,536,110) (1,450,434) (17,303,712) (1,245,728) (15,905,093) Net increase (decrease) Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Interest rate contracts Payables, Net assets — Unrealized Investments, Receivables $19,657,240 appreciation/(depreciation) $55,643,744* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $1,354,029 $(4,939,130) $16,266,853 $12,681,752 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Interest rate contracts $(9,480,200) $(144,244) $(12,458,685) $(22,083,129) Total Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $16,555 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $20,890,844 and $18,400,198, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by PutnamManagement. 32 Putnam VT American Go vernment Income Fund Note 7 — Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $321 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $90 related to settlement of those lawsuits. This amount is reported as a part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8 — New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011-04 and its impact, if any, on the fund’s financial statements. Note 9 — Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Putnam VT American Go vernment Income Fund 33 Federal tax information (Unaudited) Pursuant to §852 of the Internal Revenue Code, as amended, the fund hereby designates $1,152,348 as a capital gain dividend with respect to the taxable year ended December 31, 2011, or, if subsequently determined to be different, the net capital gain of such year. 34 Putnam VT American Go vernment Income Fund About the Trustees Putnam VT American Go vernment Income Fund 35 The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2011, there were 108 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Officer, Treasurer and Vice President Compliance Liaison Since 2004 Since 2004 Director of Trustee Relations, Putnam Investments and PutnamManagement Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer Judith Cohen (Born 1945) Since 2002 Vice President, Clerk and Assistant Treasurer Chief of Operations, Putnam Investments and Putnam Management Since 1993 Janet C. Smith (Born 1965) Michael Higgins (Born 1976) Vice President, Assistant Treasurer and Principal Accounting Officer Vice President, Senior Associate Treasurer and Assistant Clerk Since 2007 Since 2010 Director of Fund Administration Services, Putnam Investments and Manager of Finance, Dunkin’ Brands (2008–2010); Senior Financial Putnam Management Analyst, Old Mutual Asset Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager Chief Compliance Officer, Putnam Investments, Putnam Management, Since 2000 and Putnam Retail Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Putnam Management Director of Operational Compliance, Putnam Investments and Putnam Retail Management Robert T. Burns (Born 1961) Vice President and Chief Legal Officer Since 2011 General Counsel, Putnam Investments and Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 36 Putnam VT American Go vernment Income Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP Putnam VT American Government Income Fund 3 7 This report has been prepared for the shareholders H500 of Putnam VT American Government Income Fund. 272247 2/12 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax
